TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-12-00551-CV



   In re Honorable Jennifer Tharp, Criminal District Attorney of Comal County, Texas


                    ORIGINAL PROCEEDING FROM COMAL COUNTY



                          MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Filed: August 23, 2012